IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT JACKSON
                           Assigned on Briefs September 10, 2002

             STATE OF TENNESSEE v. ANDRE DEALTO PERKINS

                    Direct Appeal from the Circuit Court for Henry County
                             No. 13149    Julian P. Guinn, Judge



                   No. W2001-02635-CCA-R3-CD - Filed October 14, 2002


The defendant appeals his jury conviction for possession of a controlled substance with the intent
to manufacture, deliver, or sell. He argues the evidence is insufficient to support his conviction. We
find this issue is waived because the defendant has failed to include a trial transcript in the record.
The judgment of the trial court is affirmed.

      Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

JOE G. RILEY, J., delivered the opinion of the court, in which JOSEPH M. TIPTON and DAVID G.
HAYES, JJ., joined.

Guy T. Wilkinson, District Public Defender; W. Jeffery Fagan, Assistant District Public Defender
(on appeal); and Victoria DiBonaventura, Paris, Tennessee (at trial), for the appellant, Andre Dealto
Perkins.

Paul G. Summers, Attorney General and Reporter; P. Robin Dixon, Jr., Assistant Attorney General;
G. Robert "Gus" Radford, District Attorney General; and Steven L. Garrett, Assistant District
Attorney General, for the appellee, State of Tennessee.


                                              OPINION

      A Henry County jury found the defendant guilty of possession of cocaine with the intent to
manufacture, deliver, or sell. The defendant contends that there was insufficient evidence to convict
him.

         Where sufficiency of the evidence is challenged, the relevant question for an appellate court
is whether, after viewing the evidence in the light most favorable to the prosecution, any rational trier
of fact could have found the essential elements of the crime or crimes beyond a reasonable doubt.
Tenn. R. App. P. 13(e); Jackson v. Virginia, 443 U.S. 307, 319, 99 S. Ct. 2781, 2789, 61 L. Ed. 2d
560 (1979); State v. Abrams, 935 S.W.2d 399, 401 (Tenn. 1996).
         In order to review the evidence and determine whether a rational trier of fact could have
found the essential elements of the crime beyond a reasonable doubt, we must have before us the
evidence presented to the jury at trial. We cannot determine whether the evidence was sufficient
without a trial transcript. It is the duty of the accused to provide a record which conveys a fair,
accurate and complete account of what transpired with regard to the issues which form the basis of
the appeal. Tenn. R. App. P. 24(b); see State v. Taylor, 992 S.W.2d 941, 944 (Tenn. 1999). In the
instant case, the transcript of the trial was not included in the record. Therefore, the issue is waived
for failure to provide a complete appellate record. Accordingly, we affirm the judgment of the trial
court.


                                               ___________________________________
                                               JOE G. RILEY, JUDGE




                                                  -2-